Citation Nr: 0112561	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  92-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left eye 
disorder.

2.  Entitlement to service connection for a heart condition, 
to include hypertension.

3.  Entitlement to service connection for residuals of back 
injury.

4.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  He also had numerous verified periods of 
active duty for training, including the following: January 9, 
1976 to January 10, 1976; August 15, 1976 to August 29, 1976; 
July 25, 1977 to July 29, 1977; June 22, 1982 to June 25, 
1982; July 18, 1982 to July 30, 1982; August 22, 1982 to 
August 26, 1982; February 1, 1983 to February 5, 1983; 
February 19, 1983 to February 19, 1983; and May 16, 1983 to 
May 20, 1983.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, dated in January 1992.  That decision denied the 
veteran's claims of entitlement to service connection for a 
heart condition and hypertension.  It also denied the 
veteran's claims to reopen previously denied claims of 
entitlement to service connection for a back condition and 
left eye condition.  These issues were the subjects of a 
Board of Veterans' Appeals (Board) remand in June 1994.  
Review of the development conducted by the RO reveals that it 
was in accord with the mandate of the June 1994 Board remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

While these issues were in an appellate status, the RO 
established service connection for PTSD in an October 1999 
rating action.  The veteran duly appealed the original 
disability rating of 10 percent assigned.  The rating was 
increased to 30 percent effective May 1993.  The Court of 
Appeals for Veterans Claims (Court) has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The case has again been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  In a March 1979 decision, the Board denied the claim for 
service connection for left eye disorders, including macular 
degeneration.  

2.  The evidence submitted since the Board's denial is new is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO with regard to the issues of entitlement to service 
connection for a heart condition, including hypertension, 
residuals of a back injury, and entitlement to an increased 
initial disability rating for PTSD.

4.  The medical evidence of record fails to demonstrate that 
the veteran's only currently diagnosed cardiovascular 
disorder, hypertension, was incurred or aggravated during any 
period of active military, naval, or air service.  

5.  The veteran's current low back disorder is the result of 
multiple low back injuries that occurred during his periods 
of active duty for training.  

6.  The veteran's service-connected PTSD has been productive 
of severe impairment by social isolation and symptoms of 
claustrophobia but not total isolation, or totally 
incapacitating psychoneurotic symptoms, or demonstrable 
inability to obtain or retain employment.

7.  The veteran's service connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas with demonstrable difficulty in stressful 
circumstances.  It is not productive of total occupational or 
social impairment. 


CONCLUSIONS OF LAW

1.  The decision of the Board in March 1979 denying the claim 
of entitlement to service connection for service connection 
for left eye disorders, including macular degeneration is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (2000).  

2.  Since the Board's March 1979 decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a left eye disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  A heart disorder, to include hypertension, was not 
incurred or aggravated during a period of active service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).

4.  Residuals of a back injury were incurred during active 
service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303 (2000).

5.  The criteria for an initial disability rating of 70 
percent, and no more, for PTSD have been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2000); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, with respect to the duty to notify, review of the 
claims folder reveals that the RO provided notice in the 
March 1997 and April 2000 supplemental statements of the case 
(SSOCs) that there was no evidence showing his back or 
cardiovascular disorders occurred during or were worsened 
because of his military service.  That is the key issue in 
this case, and the RO has informed the veteran that evidence 
of in service occurrence or aggravation was needed to 
substantiate his claim.  Moreover, the veteran has been 
informed in letters between 1990 and 2001 that he needed to 
tell VA where he had received treatment for his back or heart 
so that records could be requested.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, Statement of the Case (SOC), SSOCs, 
letters sent to the veteran, and previous Board remand 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

With regard to the veteran's claim to reopen the claim of 
entitlement to service connection for a left eye disorder, 
the RO informed the veteran in the rating decision of 
December 1991, the SOC dated in February 1992, and SSOCs 
dated in May 1992 and April 2000 of the need to submit 
evidence showing that the macular degeneration of the eye was 
incurred or aggravated by active service.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC, SSOCs 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, with respect to the duty to assist, the RO requested 
all relevant treatment records identified by the veteran, 
informed the veteran by various letters as to what records it 
was requesting, and asked him to assist in obtaining the 
evidence.  The veteran has not referenced any additional 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The RO also 
requested and obtained service medical records and afforded 
the veteran the appropriate medical examinations.  All 
relevant periods of active service and active duty for 
training have been repeatedly verified.  The Board notes that 
the case was remanded in 1994 for additional development, and 
the RO complied with all instructions.    

Therefore, except as to the matter addressed in the remand, 
the Board finds that VA has satisfied its duties to notify 
and to assist the veteran such that further action is not 
warranted.  In addition, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

New and Material Evidence

In a March 1979 decision, the Board denied the veteran's 
service connection claim for left eye disorders, classified 
as refractive error and macular degeneration.  This decision 
confirmed the RO's June 1978 denial.  Therefore, the Board's 
March 1979 decision, which subsumes the prior RO decision, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (2000).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108 (West 1991).  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998) (overruling the test set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), which stated 
that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
This definition "emphasizes the importance of the complete 
record for evaluation of the veteran's claim."  Hodge, 155 
F.3d at 1363.  For the limited purpose of determining whether 
to reopen a claim, the credibility of the evidence is to be 
presumed; the presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) (Justus does not require VA to consider 
the patently incredible to be credible).

The evidence of record at the time of the March 1979 Board 
decision consisted of service medical records, VA treatment 
records, private medical records, the report of the May 1978 
VA examination, and statements from the veteran.  The Board 
found that the veteran's current left eye disorders, macular 
degenerative and refractive error, were not incurred or 
aggravated in service.  The decision noted that the veteran 
sustained a laceration of the left upper eyelid in July 1977, 
for which service connection had already been established.  

Review of the record reveals that the veteran has pursued 
claims for multiple disorders since the March 1979 Board 
decision.  Relevant evidence received since that decision 
consists of records of VA treatment and examinations.  

In this case, the Board finds that there is new and material 
evidence to reopen the claim.  The evidence submitted 
subsequent to the March 1979 Board decision generally 
demonstrates the existence of a current macular disorder, 
evidence of which was of record at the time of the previous 
decision and is therefore cumulative.  However, in November 
1990, a VA physician noted that the veteran's macular 
disorder was not the classic age-related macular degeneration 
and that it might be related to trauma.  The only trauma to 
the left eye currently on record is that of July 1977.  
Therefore, the Board finds that the November 1990 VA record 
is not duplicative or cumulative of evidence previously of 
record and is so significant that consideration with all the 
evidence of record is required.  38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that new and material evidence 
has been presented to reopen the previously denied claim of 
entitlement to service connection for a disorder of the left 
eye, particularly macular degeneration.  38 U.S.C.A. § 5108.  
To this extent, the veteran's appeal is granted.  However, as 
explained in the remand portion of this decision, further 
development of the veteran's claim is necessary before a 
decision may properly be made on the merits.  


Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated during active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a) (2000).  ACDUTRA is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  
Where there is a chronic disease shown as such in service or 
within an applicable presumptive period, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." Id.  
Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned. Id.  Continuity of symptomatology 
is required, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.307(a)(3) (2000); see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases, such as cardiovascular-renal 
disease, including hypertension).  

Finally, service connection may be granted for any disorder 
or disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  38 
C.F.R. § 3.303(d).

Certain presumptions, such as the above-mentioned presumption 
relating to certain diseases and disabilities (38 U.S.C.A. § 
1101, 1112; 38 C.F.R. § 3.307, 3.309), the presumption of 
soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the 
presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306), apply only to periods of active military service.  

Hypertension

Evidence

In the interest of brevity, the Board will note all blood 
pressure readings and any reference to cardiovascular status 
recorded in the veteran's service medical records.  However, 
the Board will not report blood pressure readings from VA or 
private sources unless they, in some way, tend to support the 
veteran's claim.  

The veteran served on active duty from August 1943 to 
February 1946.  Thereafter, he served in the Reserves.  
During this service, he underwent numerous physical 
examinations.  None of the physical examination reports 
reflected any cardiovascular abnormality or disorder.  Except 
as noted, any associated cardiac studies were normal.  In 
addition, except as otherwise noted, in the accompanying 
reports of medical history, the veteran denied any shortness 
of breath, pain or pressure in the chest, palpitation or 
pounding heart, heart trouble, or high or low blood pressure.  
Through the report of medical history dated in February 1977, 
he denied taking any medications.  

The electrocardiogram (EKG) performed in associated with the 
April 1974 periodic examination showed incomplete right 
bundle branch block, though it was noted to be unchanged from 
the previous study.  On the February 1977 report of medical 
history, the veteran indicated that he had high or low blood 
pressure.  The report did not include any additional 
explanation.  The report of the February 1984 periodic 
physical examination revealed that the EKG showed 
abnormalities.  Review of the original February 1984 report 
of medical history showed that the veteran did not mark 
either box to affirm or deny a history of high or low blood 
pressure.  An April 1984 request for consultation noted that 
the veteran had no cardiac symptoms or medication, but 
abnormalities were shown on a periodic physical.  A May 1984 
radiology report noted a normal stress and equilibrium 
thallium study with no evidence of ischemia.

The veteran's blood pressure readings reflected on service-
related examination reports were as follows:
July 1943 pre-induction examination for flying		122/68 
and 122/70
August 1943 induction examination			100/60
September 1943 examination for flying			128/74 
November 1943 examination for flying			128/68
February 1946 separation examination 			132/80
June 1963 enlistment physical examination		128/72  
April 1965 periodic physical examination		132/76
April 1967 periodic physical examination		130/78 
April 1969 periodic physical examination		128/78
April 1972 periodic physical examination		128/84  
December 1972 periodic physical examination		118/78  
April 1974 periodic physical examination		120/80
May 1976 periodic physical examination			no reading 
reported
February 1978 periodic physical examination		125/80
April 1980 periodic physical examination		140/80  
February 1984 periodic physical examination		166/71

During the period in which the veteran had Reserves service, 
he underwent intermittent VA treatment.  A VA medical 
certificate recorded a blood pressure reading of 178/100 on 
January 26, 1976.  No comment or diagnosis was made in 
reference to the reading.

A July 1977 private hospitalization record noted a blood 
pressure reading of 170/90.  

Additional VA medical records showed a blood pressure reading 
of 156/90 in August 1977, without comment or diagnosis, as 
well as a blood pressure reading of 120/80 later that same 
month.  A medical certificate dated May 1979 shows a blood 
pressure of 160/100.  Records dated in April 1983 revealed 
blood pressure readings of 160/90 and 150/86 with an 
assessment of borderline high blood pressure.  Records dated 
in May 1983 reflected blood pressure readings of 166/90, 
150/84, and 140/82.  The assessment was controlled high blood 
pressure.  In August 1983, the veteran was diagnosed as 
having fairly controlled high blood pressure, with readings 
of 150/86 and 156/82.  Records dated in November 1983 report 
a blood pressure reading of 150/82 and a diagnosis of 
controlled hypertension.  VA treatment records dated in 
February 1984 report a blood pressure reading of 150/80.  
Another blood pressure reading was reported as either 150/98 
or 150/88, but is unclear due to poor handwriting.  The 
diagnosis was controlled hypertension.

The results of an Ergometry Study performed by VA in April 
1984 were interpreted as abnormal.  A Thallium stress test 
performed by VA in May 1984 revealed no diagnostic EKG 
changes on no ischemia on Thallium scan.  Subsequent follow 
up notes dated in June 1984 showed blood pressure readings of 
160/80, 140/80, and 150/80.  The diagnosis was controlled 
high blood pressure.  The physician noted that the veteran 
said he was service connected for hypertension.  He advised 
the veteran to clarify the matter because he was to be 
discharged from the ambulatory care clinic.

Post-service VA treatment records indicate continued 
diagnoses of high blood pressure controlled or borderline 
hypertension through the early 1990's.  A June 1987 eye 
clinic record noted high blood pressure since 1982.  

In an April 1992 statement the veteran contended that he had 
no high blood pressure or heart problem until he took his 
physical when he retired from the reserves after 30 years of 
service.  He reported that the doctor told him that his EKG 
was not good.  He went to a VA hospital for testing.

In January 1995 the veteran submitted another statement.  He 
reports that he was told by Dr. P.C., the base clinic doctor 
while in the military, that his blood pressure was high and 
his EKG was abnormal during his annual physical in 1983, 1984 
and February 1977.  The doctor advised him to have the VA 
hospital check his condition.  The VA doctor prescribed him 
medicine for his heart and high blood pressure.  The veteran 
submitted several copies of service medical records, the 
originals of which are in the veteran's claims folder.  
Included is the veteran's report of medical history dated in 
February 1984.  The photocopy has been altered with an "x" 
added to the yes box for high or low blood pressure.  This 
"x" does not appear in the original.

A statement from W.B., dated in January 1995, was submitted.  
W.B. stated that the veteran had high blood pressure when 
checked during hospitalization for the 1977 head injury 
suffered during ACDUTRA.

The veteran was afforded a VA cardiovascular examination in 
May 1995.  There was no indication that the examiner had or 
reviewed the veteran's claims folder.  The examiner noted 
that in 1982 the veteran had an annual physical in the 
Reserves.  His electrocardiogram was stated as being 
abnormal.  He was referred to the VA hospital.  He was placed 
on isosorbide and a beta-blocker.  He was also issued 
nitroglycerin to be used if he had any chest pain.  He had a 
few anterior chest pains that he took to be "gas" that were 
relieved by Rolaids.  The veteran reported he was 
hospitalized at a private hospital in April 1995 for a 
suspected heart attack.  He also reported that an angiogram 
had been done, and the diagnosis given to the veteran was 
normal coronary blood supply.  The veteran reported that he 
did occasionally use a sublingual nitroglycerin.  An EKG 
taken in January 1995 showed regular sinus rhythm, left 
atrial enlargement, and anterolateral ischemia.  The examiner 
diagnosed arteriosclerotic heart disease, compensated, with 
moderate angina and hypertension, treated.  The examiner also 
noted that with regard to the veteran's hypertension, in 1958 
the hypertension was noted on an annual physical in the Air 
Force Reserve.  At that time, he was placed on a beta-blocker 
with good result.  His complaints referable to his 
hypertension were prefrontal and occipital headaches that 
improved after using a beta-blocker.  A second set of 
diagnoses of hypertension, essential, and arteriosclerotic 
heart disease with angina, compensated, appeared at the end.

The veteran was examined by VA in March 2000.  The examiner 
noted review of the medical records.  The first recorded 
occasion when the veteran was found to have elevated blood 
pressure (178/100) was in January 1976.  Subsequently he had 
been reported to have elevated blood pressure on multiple 
occasions but the pressure was never higher than that 
reading.  The veteran claimed that in 1976, after he was 
diagnosed with hypertension, he was put on salt restriction 
and then on a beta-blocker for treatment of hypertension.  
During the service examination in 1980, 1981, and 1982, he 
denied hypertension and claimed to be on no medications.  The 
examiner asked for clarification of that inconsistency.  The 
veteran claimed that he was on medications at that time.  The 
examination report in 1984 indicated that the veteran did 
indicate a history of hypertension and claimed to be on 
medications.  The veteran was also diagnosed with possible 
angina in 1984 and was found to have an abnormal EKG.  
Regular stress test was abnormal in May 1984.  Repeat stress 
test with thallium imaging showed no evidence of ischemia.  
He was placed on isosorbide and aspirin along with beta-
blockers at that time.  The examiner noted that the veteran's 
hypertension was under reasonable control until the previous 
year when the veteran's medications had to be increased and 
changed.  The veteran denied any history of dyspnea, 
palpitation, dizziness or syncope.  He denied any history of 
myocardial infarction.  He denied any other past cardiac 
history or cardiac surgeries or procedures.  Cardiac risk 
factors were hypertension and diet controlled diabetes.  

Physical examination of the veteran at that time revealed no 
abnormalities were noted on the veteran's March 2000 VA 
examination.  The most recent EKG in December 1999 had shown 
left atrial enlargement, left ventricular hypertrophy and 
inferior and anterolateral ST/T changes.  A February 2000 
stress test showed no evidence of ischemia.  The examiner 
offered the conclusion that according to the records, 
hypertension was first detected on January 26, 1976.  He was 
apparently started on treatment at that time.  The etiology 
of the veteran's hypertension appeared essential.  It also 
appeared that his hypertension remained stable for a long 
time, and recently in the previous one to two years had 
increased in severity requiring more medications.  The 
etiology of the increase was not clear.  The examiner noted 
that the veteran had chronic chest pains.  However, he noted, 
the thallium stress test performed in 1984 showed no evidence 
of ischemia.  Coronary angiogram also reportedly showed no 
significant disease and the most recent stress test in 
February 2000 showed no ischemia.  His chest pains therefore 
did not seem to have a cardiac etiology.

Analysis

Careful review of the record shows that a preponderance of 
the evidence is against awarding service connection for a 
heart disorder, to include hypertension.  

Initially, the Board observes that the evidence shows no 
cardiovascular disorder other than hypertension.  
Specifically, the March 2000 VA examiner, who reviewed the 
veteran's records, found that the veteran had no current 
cardiac disorder beyond hypertension.  Although the May 1995 
VA examiner did offer a diagnosis of arteriosclerotic heart 
disease, compensated, with moderate angina and hypertension, 
treated, the Board finds several inconsistencies with the 
examination that creates serious doubt as to its probative 
value.  First, the Board notes that there is no indication 
that this examiner reviewed the veteran's claims folder or 
other medical records.  In addition, the examiner noted that 
the veteran's hypertension was noted on a physical in 1958.  
However, there is no such physical contained in the claims 
folder, nor is such a physical referenced anywhere else in 
the claims folder (except when quoting the May 1995 
examiner).  This discussion follows an initial discussion and 
set of diagnoses.  This second discussion, containing facts 
unsupported by the evidence, is followed by another set of 
similar diagnoses.  It appears that the VA examiner confused 
the reports of examination from two different veterans.  The 
Board therefore attaches little probative value to the May 
1995 report.

The March 2000 examiner's review of the medical record 
revealed that the first incidence of elevated blood pressure 
occurred on January 26, 1976.  The Board's review of the 
medical evidence confirms that conclusion.  Therefore, 
hypertension was not manifest for many years after the 
veteran's separation from service in 1946.  Accordingly, the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Moreover, 
the Board notes that the reading was obtained by the VA 
outside of a verified period of ACDUTRA.

The veteran asserts that from January 26, 1976, he was placed 
on medication for his hypertension.  The Board finds that 
this assertion is not supported by contemporaneous reports of 
medical history nor any treatment records.  In any event, it 
still places the onset of hypertension outside any period of 
active duty.

VA treatment records beginning in April 1983 note the veteran 
with high blood pressure and controlled hypertension.  There 
is no indication from the service medical records before 
April 1984 that the veteran had a diagnosis of hypertension 
or elevated blood pressure readings during a period of active 
service.

An elevated blood pressure reading was obtained in July 1977, 
during treatment at a private hospital for a head injury that 
occurred during verified ACDUTRA.  There is no medical 
opinion of record that indicates that the head injury 
aggravated the veteran's hypertension.  To the contrary, the 
VA medical examiner in March 2000 noted that the veteran's 
hypertension had been stable for many years and had only 
recently required an adjustment to the veteran's medications 
to bring it back under control.  

The veteran noted on his February 1977 report of medical 
history that he had high or low blood pressure.  No 
explanation was given, and no medical findings from that date 
are of record.  The veteran is not competent to establish a 
medical diagnosis, absent contemporary medical evidence the 
Board cannot find February 1977 to be the date of onset of 
hypertension.  See e.g. Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Under the circumstances, the Board finds that the "benefit 
of the doubt" rule is inapplicable.  The evidence is not in 
relative equipoise, but rather weighs against the grant of 
service connection.  The Board therefore finds that the 
preponderance of the evidence is against a finding that the 
veteran's heart disorder, to include hypertension, is the 
result of disease or injury that occurred during his active 
service or periods of ACDUTRA.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.

Back Disorder

Evidence

Review of the evidence reveals that the veteran injured his 
low back on several occasions during the course of a military 
career that spanned World War II and thirty years of service 
with the Reserves.  Specifically, in December 1944, the 
veteran complained of pain in his coccyx in December 1944.  
He reported injuring his back in July 1966 and March 1967 
while on active duty for training.  Service medical records 
dated in July 1966 revealed complaints of back pain and 
stiffness in the area of the sacroiliac joint and findings of 
muscle tightness with limitation of motion of flexion.  The 
impression was mild back strain.  

The veteran reported for sick call in August 1976 with 
complaints of a sudden pain in his lower back on bending 
over.  On physical examination, there was muscle spasm around 
the lumbosacral spine and pain on straight leg raise testing.  
The impression was lumbosacral strain.  He again reported 
pain several days later with a continuing diagnosis of muscle 
strain.  Active duty dates from August 15, 1976 to August 29, 
1976 were verified.  In addition, a report from Dr. P.C., 
dated December 1989, notes that the doctor treated the 
veteran for a back strain in August 1976.

Additional service medical records showed that the veteran 
re-injured his back in May 1977 while twisting a propeller 
blade.

A VA hospitalization record dated in December 1953 reported 
an admission for complaints of backache, high in the cervical 
region, also in the lumbar and sacral areas, headaches, 
difficulty swallowing, and some visual complaints.  He stated 
that while at camp during the summer of 1951 he was 
accidentally struck on the head by the tip of a propeller on 
an airplane that had been moved by an instructor not by the 
motor.  The veteran also reported sustaining a back injury 
while lifting at his civilian occupation in 1951.  He 
reported being treated for this by an osteopathic physician.  
The veteran's physical examination was within normal limits.  
The diagnosis was conversion reaction with no evidence 
clinically of a back injury.

A May 1967 VA hospitalization record for an unrelated 
disorder revealed that physical examination showed no spinal 
tenderness or musculoskeletal complaints.  A January 1976 VA 
medical certificate reveals the veteran sought treatment for 
complaints of back pain.  He reported he felt a pain in his 
back and shoulder while lifting a stand.  The diagnosis was 
lumbar, dorsal, and cervical strain with minimal left 
sciatica.  

The veteran submitted statements from D.F. and J.S. dated in 
October 1981 in which they related that they were serving 
with the veteran in August 1976 and witnessed the veteran 
injure his back while they were handling a "heavy torque 
unit."  In a December 1989 statement, R.D. reported that he 
witnessed the veteran fall on ice injuring his back in 
February 1983.  

Reports from Dr. A.P., dated in February 1990 and September 
1991, indicated that he treated the veteran in 1983 for 
complaints of low back pain.  The doctor stated, "the fall 
aggravated a pre-existing lumbosacral somatic dysfunction."  
This disability was "considered permanent in nature."  In 
the September 1991 report, Dr. A.P. related that the 
veteran's low back "acts up on and off."  Noting the 
veteran's previous injuries, he found it difficult to say 
precisely what effect that the injury of February 1983 had on 
the veteran's current status.

Review of clinical treatment records from Dr. A.P. reveals 
that the veteran was treated for a work-related back injury 
that occurred in 1952.  He had occasional low back pain.  
Diagnosis was chronic low back sprain.  In January 1973, the 
veteran was treated for a lumbosacral strain incurred in a 
motor vehicle accident in 1972.  He was discharged as 
recovered in January 1983.  The doctor noted no permanent 
injuries were sustained.

VA treatment reports dated in July and September 1991 and in 
February 1993 show an assessment of chronic low backache 
secondary to degenerative joint disease, L5-S1.  The pain was 
better with a corset.

Analysis 

After having carefully considered this matter, the Board is 
of the opinion that the evidence in this case is in relative 
equipoise.  Although the veteran injured his back on several 
occasions not related to service, the record is clear that 
over the course of many years, he did in fact injure the 
lumbosacral area of his spine multiple times while he was 
serving on ACDUTRA.  The only medical opinions addressing the 
relationship between any of these injuries and the current 
status of the veteran's back while equivocal indicate that 
there is a relationship.  Reviewing the record, the Board 
finds that further development to elicit a medical opinion 
addressing the relationship between the multiple ACDUTRA 
injuries and the veteran's current status would only serve to 
unnecessarily delay a claim that has been pending for over 
ten years.

Under these circumstances, resolving doubt in the veteran's 
favor, the Board therefore finds that the evidence supports a 
finding that the veteran's low back disorder is the result of 
injuries that occurred during his active service and periods 
of ACDUTRA.  Accordingly, the Board finds that the record 
supports a grant of entitlement to service connection for low 
back disorder.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.102, 3.303.


Increased Initial Disability Rating for PTSD

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  The average 
impairment as set forth VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In a claim of disagreement with the initial rating 
assigned after a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, supra.  
  
Evidence

The veteran sought treatment for anxiety in May 1993.  At 
that time, he reported that he had been fine until several 
years earlier when he had gone into a high altitude chamber.  
He began to hyperventilate and became very nervous.  Since 
then he had been afraid of closed spaces.  He was unable to 
get in elevators.  He had seen the movie "Memphis Belle" 
approximately six months earlier.  Since that time he was 
unable to sleep, he was getting flashbacks, and described it 
as almost reliving the situations.  He was unable to control 
the memories.  More memories had arisen when he recently 
regained contact with a friend who had been a pilot during 
the war.  Mental status examination showed the veteran's 
affect was nervous.  His mood was sad.  He was concerned 
about his dreams from the war.  He was also scared because of 
intense thoughts of death.  He denied any delusions or 
hallucinations.  The diagnoses were, as noted above, PTSD and 
claustrophobia.  He was assigned a Global Assessment of 
Functioning (GAF) score of 50.

Subsequent to this evaluation for treatment, the veteran 
participated in group therapy for several years.

The veteran underwent a social and industrial survey in March 
1994.  Upon his return from the war, he worked for the 
Western Electric Company from 1948 to 1977, for the school 
district from 1977 to 1979, and the post office from 1979 to 
1986.  The veteran described his symptoms as interrupted 
sleeping patterns, avoidance of previously enjoyed activities 
related to the war, i.e., watching any fights on television 
or feeling enclosed in small areas.  He could not go on 
elevators or any type of vehicle that went underground.  He 
also experienced a lack of interest in previously enjoyed 
activities, though he attributed that to his physical 
limitations.  The social worker noted that since the 
veteran's discharge from the military, he had experienced 
some mild symptoms of PTSD related to guilt, disruptive 
sleeping patterns, avoidance of activities related to his 
combat experience, and feeling isolated in small areas.  It 
was her opinion that the veteran's mild PTSD symptoms did not 
appear to have hindered his ability to work, though his 
physical condition continued to play a significant role in 
his decrease in activity.

The veteran was also examined for compensation purposes by a 
VA psychiatrist in March 1994.  The veteran reported that he 
was not able to sleep.  He woke up shaking with some 
occasional nightmares and bad dreams.  He stated that, 
"since I'm retired I cannot tolerate those things as much as 
I could before.  My mind is much more preoccupied with these 
things."  He said that when talks about World War II, his 
mind started rolling thing about all those things.  He said 
that his pilot called him after 50 years, and he went back to 
World War II immediately.  He could not see movies that 
reminded him of World War II.  However, the veteran's main 
problem was anxiety and claustrophobia.  Following high 
altitude training in the reserves, he had a terrible time 
going into closed places.  He could not go into a room 
without a window, underground, into an elevator, or a tunnel.  
He got very anxious and very nervous, for which he sometimes 
took Valium.  The veteran denied any depressive, manic, or 
obsessive-compulsive symptoms.  Mental status examination was 
essentially unremarkable.  The diagnosis was phobic disorder 
and rule out PTSD.  The examiner opined that the veteran's 
main problem was a phobic disorder with some anxiety 
symptoms.  He had some mild symptoms of PTSD, but the 
examiner did not feel that it interfered with his day-to-day 
life as much as the veteran's phobic symptoms.  

Another social industrial survey was performed in July 1999.  
The veteran reported that he could not get over the war.  He 
had panic attacks, a racing heartbeat, problems with encloses 
spaces, fear of dying in his sleep, and dreams and startle 
response at night.   He became very upset after seeing the 
movie, "Memphis Belle," with his re-experiencing many 
traumatic memories.  He could not see "Saving Private 
Ryan."  The veteran reported that he liked to work to keep 
his mind busy.  He felt more upset since he had retired, 
feeling that nobody cared about him anymore.  The smell of 
gunpowder on the Fourth of July caused him to relive service 
memories.  The examiner related that previous clinical notes 
affirmed various symptoms of PTSD, such as panic attacks, 
difficulty controlling anger, nightmares and flashbacks, 
hyper-alertness, isolation, and emotional vulnerability.  

The diagnostic impression was PTSD.  He added that the 
veteran had manifested intense psychological distress upon 
being exposed to internal and external cues resembling the 
initial traumatic events, which led to incubation and 
development of a secondary Specific Phobia, situational type, 
following his exposure to the high altitude chamber in 1966-
67.  The latter disorder clearly appeared to be a 
manifestation of PTSD, rather than an independent and 
separate condition.  The veteran's symptoms led to being 
impaired and sometimes dysfunctional, when he was placed in 
situations increasingly similar to his traumatic experiences.  
There was a suggestion of restricted affect, detachment from 
others, and avoidance of activities and places that would 
arouse recollections of his experience.  He showed a history 
of sleep disorder and reported irritability and startle 
response congruent with that condition.  The symptoms were 
chronic and appeared to have been exacerbated with his 
decrease in life activity and role functioning following the 
veteran's retirement.  The prognosis for further improvement 
appeared poor.  The examiner stated that the veteran now 
appeared to be dependent, fragile, and vulnerable to stress 
and might become increasingly symptomatic with increasing age 
and erosion of his support base.

The veteran was examined by a VA psychiatrist for 
compensation purposes in July 1999.  His ongoing stressors 
included recurrent memories of World War II, sleep problems, 
and worries about his wives condition, as well as his sons 
severe multiple sclerosis condition.  He also reported having 
financial limitations over the years.  He admitted that he 
did not go anywhere at this point in his life, and it sounded 
like he has been somewhat isolated throughout his adult life 
since he had been out of World War II.  The diagnosis was 
chronic, severe PTSD with panic anxiety features that have 
predominated over the past 20 years.  The examiner did not 
believe that the veteran had a primary phobic problem.  
However, given the extent of his severe traumatic experiences 
in World War II, it was hard to imagine that he would not 
have ongoing post-traumatic stress disorder symptomatology of 
some sort.  The examiner assigned a GAF score of 50.

VA treatment records dated in November and December 1999 
indicated that the veteran attended group treatment 
regularly.  He was usually more of an observer, although he 
participated in discussions when asked.  He continued to 
display some anxiety, and maintained some physical and 
emotional distance from other group members.  The veteran's 
current GAF was noted to be 45 based upon his social 
isolation even with family members.  He experienced severe 
sleep disturbance from frequent nightmares that were war 
related.  He had trouble getting back to sleep.  He had to 
prepare to be at family gatherings.  Anything spontaneous 
tended to exacerbate his startle responses.

Analysis

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code (Code) 9411.  During the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  
Karnas, 1 Vet. App. at 313.  However, when amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations before the stated 
effective date is precluded, notwithstanding Karnas.  38 
U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, before November 7, 1996, the 
Board may apply only the previous version of the rating 
criteria.  As of November 7, 1996, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran. 

The Board notes that the RO has applied both versions of the 
regulations in determining that a rating greater than 30 
percent was not warranted during any period of time since 
1993.  Accordingly, the Board may similarly consider each 
version of the regulations without determining whether the 
veteran will be prejudiced thereby.  Bernard, 4 Vet. App. at 
392-94. 

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  "Definite," as used here, should be construed 
to mean distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  
VAOPGCPREC 9-93.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment. A 70 percent rating is 
in order when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
and when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996).

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (2000).

In this case, the Board finds that the rating criteria in 
effect both prior to and as of November 7, 1996 support 
entitlement to a 70 percent disability.

Under the old criteria, a 70 percent rating, and no more, is 
in order when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
and when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  This severe impairment is 
supported by the evidence that shows the veteran's PTSD is 
productive of social isolation and claustrophobia.  The 
veteran is impaired and sometimes dysfunctional.  He avoids 
experiences that would arouse recollection.  The symptoms 
appear to be chronic and exacerbated by his retirement.

The Board notes that the VA examiner in March 1994 opined 
that the veteran's main problem was a phobic disorder with 
some anxiety symptoms.  He had some mild symptoms of PTSD, 
but the examiner did not feel that they interfered with his 
day-to-day life as much as the veteran's phobic symptoms.  
The examiner believed the phobia was the main issue and not 
the PTSD.  However, subsequent examiners have found the 
claustrophobia not to be an independent diagnosis but rather 
a facet of the service-connected PTSD.  For that reason, the 
Board has discounted the Social and Industrial Survey and 
Mental examination from March 1994 that supported the rating 
of 30 percent.

Under pre-1996 criteria, a 100 percent schedular rating is 
not in order.  Examination reports indicate that the veteran, 
while seriously impaired, does participate in church 
activities and is, although with preparation required, 
involved with his family.  Therefore, it does not appear that 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Although the veteran does have symptoms of 
claustrophobia, no symptomatology has been described that 
indicates totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Finally, given the veteran's 
successful work history, there is no evidence that the 
veteran is demonstrably unable to obtain or retain 
employment.  The evidence in fact shows that the veteran's 
retirement has exacerbated his symptomatology, rather than 
his PTSD preventing his ability to maintain employment.

Under the post-1996 criteria, the veteran is also entitled to 
a 70 percent disability rating and no more.  The evidence of 
social isolation shows occupational and social impairment, 
with deficiencies in most areas.  The veteran is afflicted 
with anxiety and claustrophobia that affects his ability to 
function independently, appropriately and effectively.  The 
examiners have noted that this is likely to be exacerbated as 
the veteran ages.  The veteran has a demonstrable difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting).  

Finally, a 100 percent rating is not in order under the post-
1996 criteria.  Although the veteran has severe impairment as 
the result of his PTSD, it does not result in total 
occupational and social impairment.  There is no evidence of 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

The assignment of a 70 percent rating is also supported by 
the GAF scores assigned by the VA's examiners and treating 
mental health professionals.  The GAF scale reflects the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'" Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  The Board notes the VA psychiatrist in May 1993 
and VA examiner in July 1999 both assigned a GAF score of 50.  
A VA social worker, who sees the veteran involved in group 
therapy, assigned a GAF of 45.  These scores indicate serious 
symptoms or any serious impairment in social, occupational, 
or school functioning according to DSM-IV.  However, these 
scores do not reflect the total social and industrial 
impairment contemplated by either the 1996 or post-1996 
rating criteria for Code 9411.   

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 
C.F.R. § 3.321(b) (2000).  Although the evidence does reflect 
occupational impairment, it does not show that the service-
connected disability markedly interferes with employment or 
causes frequent hospitalizations.  The veteran worked at the 
same job for over thirty years and is currently retired.  
Records document outpatient treatment only.  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports an initial 70 percent disability rating 
for PTSD.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, 
Code 9411 (2000); 38 C.F.R. § 4.132, Code 9411 (1996).


ORDER

New and material evidence having been presented, the claim 
for service connection for a left eye disorder is reopened.

Service connection for a heart condition, to include 
hypertension, is denied.

Subject to the regulations governing the payment of monetary 
awards, service connection for residuals of a back injury is 
granted.

Subject to the regulations governing the payment of monetary 
awards, an initial evaluation of 70 percent for PTSD is 
granted.
REMAND

Because the Board has found new and material evidence has 
been submitted sufficient to reopen the veteran's claim with 
regard to service connection for a left eye disorder, the 
merits of the claim must be readjudicated.

As discussed above, the VCAA redefines VA's obligations with 
respect to the duty to assist.  The VCAA specifies that, in 
the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

The Board finds that a remand is required in this case for 
compliance with the new VCAA provisions.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard, supra; VAOPGCPREC No. 16-92.  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken.  

Given the opinion expressed in the November 1990 treatment 
notes by the VA physician that the veteran's macular 
degeneration might be related to trauma, the Board finds that 
the origin of the veteran's macular degeneration needs 
clarification.  Whether the veteran's macular disorder is 
age-related or is related to the 1977 trauma to the left eye 
is a question requiring an expert medical opinion.  Pursuant 
to the VCAA, a medical examination or opinion is required.  
It is well settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a VA 
ophthalmologic examination to determine 
the status and etiological origin of the 
veteran's macular degeneration of the 
left eye.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Based on findings on 
examination and review of the claims 
folder, the examiner should opine whether 
it is at least as likely as not that the 
veteran's left eye disorder is the result 
of the trauma to the left eye that 
occurred in 1977.  If the examiner is 
unable to provide the requested opinion, 
the report should so state.  Any opinion 
expressed should include a complete 
rationale. 

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim. 

3.  The RO must review then claims file 
and ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period should be allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

